
	
		II
		112th CONGRESS
		1st Session
		S. 308
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2011
			Mr. Casey (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend trade adjustment assistance and certain trade
		  preference programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Extenders Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Trade Adjustment Assistance and health coverage
				improvement
					Subtitle A—Extension of Trade Adjustment
				Assistance
					Sec. 101. Extension of Trade Adjustment Assistance.
					Sec. 102. Merit staffing for State administration of Trade
				Adjustment Assistance.
					Subtitle B—Health coverage improvement
					Sec. 111. Improvement of the affordability of the
				credit.
					Sec. 112. Payment for the monthly premiums paid prior to
				commencement of the advance payments of credit.
					Sec. 113. TAA recipients not enrolled in training programs
				eligible for credit.
					Sec. 114. TAA pre-certification period rule for purposes of
				determining whether there is a 63-day lapse in creditable coverage.
					Sec. 115. Continued qualification of family members after
				certain events.
					Sec. 116. Extension of COBRA benefits for certain TAA-eligible
				individuals and PBGC recipients.
					Sec. 117. Addition of coverage through voluntary employees'
				beneficiary associations.
					Sec. 118. Notice requirements.
					TITLE II—Generalized System of Preferences and Andean Trade
				Preference Act
					Sec. 201. Extension of Generalized System of
				Preferences.
					Sec. 202. Ineligibility of certain sleeping bags for
				preferential treatment under the Generalized System of Preferences.
					Sec. 203. Extension of Andean Trade Preference Act.
					TITLE III—Offsets
					Sec. 301. Customs user fees.
					Sec. 302. Time for payment of corporate estimated
				taxes.
					TITLE IV—Budgetary effects
					Sec. 401. Compliance with PAYGO.
				
			ITrade
			 Adjustment Assistance and health coverage improvement
			AExtension of Trade
			 Adjustment Assistance
				101.Extension of Trade
			 Adjustment Assistance
					(a)In
			 generalSection 1893(a) of the Trade and Globalization Adjustment
			 Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422) is amended by striking
			 Febrary 13, 2011 each place it appears and inserting July
			 1, 2012.
					(b)Application of
			 prior lawSection 1893(b) of the Trade and Globalization
			 Adjustment Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422 (19 U.S.C.
			 2271 note prec.)) is amended to read as follows:
						
							(b)Application of
				prior lawChapters 2, 3, 4, 5, and 6 of title II of the Trade Act
				of 1974 (19 U.S.C. 2271 et seq.) shall be applied and administered beginning
				July 1, 2012, as if the amendments made by this subtitle (other than part VI)
				had never been enacted, except that in applying and administering such
				chapters—
								(1)section 245 of
				that Act shall be applied and administered by substituting June 30,
				2013 for December 31, 2007;
								(2)section 246(b)(1)
				of that Act shall be applied and administered by substituting June 30,
				2013 for the date that is 5 years and all that follows
				through State;
								(3)section 256(b) of
				that Act shall be applied and administered by substituting the 1-year
				period beginning July 1, 2012, and ending June 30, 2013, for
				each of fiscal years 2003 through 2007, and $4,000,000 for the 3-month
				period beginning on October 1, 2007,;
								(4)section 298(a) of
				that Act shall be applied and administered by substituting the 1-year
				period beginning July 1, 2012, and ending June 30, 2013 for each
				of the fiscal years and all that follows through October 1,
				2007; and
								(5)subject to
				subsection (a)(2), section 285 of that Act shall be applied and
				administered—
									(A)in subsection (a), by substituting
				June 30, 2013 for December 31, 2007 each place it
				appears; and
									(B)by applying and
				administering subsection (b) as if it read as follows:
										
											(b)Other
				  assistance
												(1)Assistance for
				  firms
													(A)In
				  generalExcept as provided in subparagraph (B), assistance may
				  not be provided under chapter 3 after June 30, 2013.
													(B)ExceptionNotwithstanding subparagraph (A), any
				  assistance approved under chapter 3 on or before June 30, 2013, may be
				  provided—
														(i)to the extent
				  funds are available pursuant to such chapter for such purpose; and
														(ii)to the extent the
				  recipient of the assistance is otherwise eligible to receive such
				  assistance.
														(2)Farmers
													(A)In
				  generalExcept as provided in
				  subparagraph (B), assistance may not be provided under chapter 6 after June 30,
				  2013.
													(B)ExceptionNotwithstanding subparagraph (A), any
				  assistance approved under chapter 6 on or before June 30, 2013, may be
				  provided—
														(i)to the extent
				  funds are available pursuant to such chapter for such purpose; and
														(ii)to the extent the
				  recipient of the assistance is otherwise eligible to receive such
				  assistance.
														.
									.
					(c)Conforming
			 amendments
						(1)Section
			 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended by
			 striking clauses (i) and (ii) and inserting the following:
							
								(i)$575,000,000 for each of the fiscal
				years 2010 and 2011; and
								(ii)$431,250,000 for the 9-month period
				beginning October 1, 2011, and ending June 30,
				2012.
								.
						(2)Section 245(a) of
			 the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking
			 February 12, 2011 and inserting June 30,
			 2012.
						(3)Section 246(b)(1) of the Trade Act of 1974
			 (19 U.S.C. 2318(b)(1)) is amended by striking February 12, 2011
			 and inserting June 30, 2012.
						(4)Section 255 of the
			 Trade Act of 1974 (19 U.S.C. 2345) is amended—
							(A)by redesignating
			 subsection (b) as subsection (c); and
							(B)by striking
			 subsection (a) and inserting the following:
								
									(a)In generalThere are authorized to be appropriated to
				the Secretary to carry out the provisions of this chapter—
										(1)$50,000,000 for each of the fiscal years
				2010 and 2011; and
										(2)$37,500,000 for the 9-month period
				beginning October 1, 2011, and ending June 30, 2012.
										(b)Availability of
				amountsAmounts appropriated
				pursuant to this section shall—
										(1)be available to
				provide adjustment assistance to firms that file a petition for such assistance
				pursuant to this chapter on or before June 30, 2012; and
										(2)otherwise remain
				available until
				expended.
										.
							(5)Section 275(f) of
			 the Trade Act of 1974 (19 U.S.C. 2371d(f)) is amended by striking
			 December 15 in each of the calendar years 2009 through and
			 inserting December 15, 2009,.
						(6)Section 276(c)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2371e(c)(2)) is amended by striking
			 subparagraphs (A) and (B) and inserting the following:
							
								(A)$25,000,000 for
				each of the fiscal years 2010 and 2011; and
								(B)$18,750,000 for
				the 9-month period beginning October 1, 2011, and ending June 30,
				2012.
								.
						(7)Section 277(c) of
			 the Trade Act of 1974 (19 U.S.C. 2371f(c)) is amended—
							(A)in paragraph (1),
			 by striking subparagraphs (A) and (B) and inserting the following:
								
									(A)$150,000,000 for
				each of the fiscal years 2010 and 2011; and
									(B)$112,500,000 for
				the 9-month period beginning October 1, 2011, and ending June 30,
				2012.
									;
				and
							(B)in paragraph (2)(A), by striking
			 February 12, 2011 and inserting June 30,
			 2012.
							(8)Section 278(e) of
			 the Trade Act of 1974 (19 U.S.C. 2372(e)) is amended by striking
			 December 15 in each of the calendar years 2009 through and
			 inserting December 15, 2009,.
						(9)Section 279A(h)(2) of the Trade Act of 1974
			 (19 U.S.C. 2373(h)(2)) is amended by striking December 15 in each of the
			 calendar years 2009 through and inserting December 15,
			 2009,.
						(10)Section
			 279B(a)(1) of the Trade Act of 1974 (19 U.S.C. 2373a(a)(1)) is amended by
			 striking subparagraphs (A) and (B) and inserting the following:
							
								(A)$40,000,000 for
				each of the fiscal years 2010 and 2011; and
								(B)$30,000,000 for
				the 9-month period beginning October 1, 2011, and ending June 30,
				2012.
								.
						(11)Section 285 of the Trade Act of 1974 (19
			 U.S.C. 2271 note) is amended by striking February 12, 2011 each
			 place it appears and inserting June 30, 2012.
						(12)Section 298(a) of
			 the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended—
							(A)by striking
			 not to exceed $10,400,000 for the 6-week period beginning January 1,
			 2011, and ending February 12, 2011,;
							(B)by striking the
			 end period and inserting —; and
							(C)by adding at the
			 end the following:
								
									(1)$90,000,000 for
				each of the fiscal years 2010 and 2011; and
									(2)$67,500,000 for
				the 9-month period beginning October 1, 2011, and ending June 30,
				2012.
									.
							(d)Effective
			 dateThe amendments made by this section shall take effect on
			 February 12, 2011.
					102.Merit staffing
			 for State administration of Trade Adjustment Assistance
					(a)In
			 generalSection 102(a) of the
			 Omnibus Trade Act of 2010 (Public Law 111–344) is amended by striking
			 February 12, 2011 and inserting June 30,
			 2012.
					(b)Effective
			 dateThe amendment made by this section shall take effect on
			 February 12, 2011.
					BHealth coverage
			 improvement
				111.Improvement of
			 the affordability of the credit
					(a)In
			 generalSection 35(a) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting July
			 1, 2012.
					(b)Conforming
			 amendmentSection 7527(b) of such Code is amended by striking
			 February 13, 2011 and inserting July 1,
			 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to coverage
			 months beginning after February 12, 2011.
					112.Payment for the
			 monthly premiums paid prior to commencement of the advance payments of
			 credit
					(a)In
			 generalSection 7527(e) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting July
			 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
					113.TAA recipients
			 not enrolled in training programs eligible for credit
					(a)In
			 generalSection 35(c)(2)(B) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
					114.TAA
			 pre-certification period rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
					(a)IRC
			 amendmentSection 9801(c)(2)(D) of the Internal Revenue Code of
			 1986 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
					(b)ERISA
			 amendmentSection 701(c)(2)(C) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1181(c)(2)(C)) is amended by striking
			 February 13, 2011 and inserting July 1,
			 2012.
					(c)PHSA
			 amendmentSection 2701(c)(2)(C) of the Public Health Service Act
			 (as in effect for plan years beginning before January 1, 2014 (42 U.S.C. 300gg
			 note)) is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
					(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after February 12, 2011.
					115.Continued
			 qualification of family members after certain events
					(a)In
			 generalSection 35(g)(9) of
			 the Internal Revenue Code of 1986, as added by section 1899E(a) of the American
			 Recovery and Reinvestment Tax Act of 2009 (relating to continued qualification
			 of family members after certain events), is amended by striking February
			 13, 2011 and inserting July 1, 2012.
					(b)Conforming
			 amendmentSection 173(f)(8) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2918(f)(8)) is amended by striking February 13,
			 2011 and inserting July 1, 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after February 12, 2011.
					116.Extension of
			 COBRA benefits for certain TAA-eligible individuals and PBGC
			 recipients
					(a)ERISA
			 amendments
						(1)PBGC
			 recipientsSection 602(2)(A)(v) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1162(2)(A)(v)) is amended by striking
			 February 12, 2011 and inserting June 30,
			 2012.
						(2)TAA-eligible
			 individualsSection 602(2)(A)(vi) of such Act (29 U.S.C.
			 1162(2)(A)(vi)) is amended by striking February 12, 2011 and
			 inserting June 30, 2012.
						(b)IRC
			 amendments
						(1)PBGC
			 recipientsSection 4980B(f)(2)(B)(i)(V) of the Internal Revenue
			 Code of 1986 is amended by striking February 12, 2011 and
			 inserting June 30, 2012.
						(2)TAA-eligible
			 individualsSection 4980B(f)(2)(B)(i)(VI) of such Code is amended
			 by striking February 12, 2011 and inserting June 30,
			 2012.
						(c)PHSA
			 amendmentsSection 2202(2)(A)(iv) of the Public Health Service
			 Act (42 U.S.C. 300bb–2(2)(A)(iv)) is amended by striking February 12,
			 2011 and inserting June 30, 2012.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 of coverage which would (without regard to the amendments made by this section)
			 end on or after February 13, 2011.
					117.Addition of
			 coverage through voluntary employees' beneficiary associations
					(a)In
			 generalSection 35(e)(1)(K) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2012 and inserting
			 July 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
					118.Notice
			 requirements
					(a)In
			 generalSection 7527(d)(2) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 certificates issued after February 12, 2011.
					IIGeneralized
			 System of Preferences and Andean Trade Preference Act
			201.Extension of
			 Generalized System of Preferences
				(a)ExtensionSection 505 of the Trade Act of 1974 (19
			 U.S.C. 2465) is amended by striking December 31, 2010 and
			 inserting June 30, 2012.
				(b)Effective
			 date
					(1)In
			 generalThe amendment made by subsection (a) shall apply to goods
			 entered on or after the 15th day after the date of the enactment of this
			 Act.
					(2)Retroactive
			 application for certain liquidations and reliquidations
						(A)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any
			 entry of an article (other than an article described in section 503(b)(5) of
			 the Trade Act of 1974, as amended by section 202(a) of this Act) to which
			 duty-free treatment under title V of the Trade Act of 1974 would have applied
			 if the entry had been made on December 31, 2010, that was made—
							(i)after December 31,
			 2010; and
							(ii)before the 15th
			 day after the date of the enactment of this Act,
							shall be liquidated or
			 reliquidated as though such entry occurred on the date that is 15 days after
			 the date of the enactment of this Act.(B)RequestsA
			 liquidation or reliquidation may be made under subparagraph (A) with respect to
			 an entry only if a request therefor is filed with U.S. Customs and Border
			 Protection not later than 180 days after the date of the enactment of this Act
			 that contains sufficient information to enable U.S. Customs and Border
			 Protection—
							(i)to
			 locate the entry; or
							(ii)to
			 reconstruct the entry if it cannot be located.
							(C)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry of an article under subparagraph
			 (A) shall be paid, without interest, not later than 90 days after the date of
			 the liquidation or reliquidation (as the case may be).
						(3)DefinitionAs
			 used in this subsection, the term entry includes a withdrawal from
			 warehouse for consumption.
					202.Ineligibility of
			 certain sleeping bags for preferential treatment under the Generalized System
			 of Preferences
				(a)In
			 generalSection 503(b) of the Trade Act of 1974 (19 U.S.C.
			 2463(b)) is amended by adding at the end the following:
					
						(5)Certain
				sleeping bags
							(A)In
				generalAn article described in subparagraph (B) shall not be an
				eligible article for purposes of subsection (a).
							(B)Article
				described
								(i)In
				generalExcept as provided in clause (ii), an article described
				in this subparagraph is an article that is classifiable under subheading
				9404.30.80 of the Harmonized Tariff Schedule of the United States.
								(ii)Exceptions
									(I)Higher-value
				sleeping bagsAn article described in this subparagraph does not
				include—
										(aa)in
				2011, any sleeping bag valued at more than $11;
										(bb)in
				2012, any sleeping bag valued at more than $12; or
										(cc)in
				2013 and any year thereafter, any sleeping bag valued at more than $13.
										(II)KitsAn
				article described in this subparagraph does not include any sleeping bag
				that—
										(aa)contains less
				than 1 pound of insulation (fill);
										(bb)is
				less than 28 inches wide and less than 60 inches in length;
										(cc)is
				packaged with at least a backpack and flashlight; and
										(dd)is
				intended to be sold with the items described in item (cc) as a
				kit.
										.
				(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to articles entered, or withdrawn
			 from warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
				203.Extension of Andean
			 Trade Preference Act
				(a)ExtensionSection 208(a) of the Andean Trade
			 Preference Act (19 U.S.C. 3206(a)) is amended—
					(1)in paragraph
			 (1)(A), by striking February 12, 2011 and inserting June
			 30, 2012; and
					(2)in paragraph (2), by striking
			 February 12, 2011 and inserting June 30,
			 2012.
					(b)Treatment of
			 certain apparel articlesSection 204(b)(3) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)) is amended—
					(1)in subparagraph
			 (B)—
						(A)in clause
			 (iii)—
							(i)in subclause (II), by striking 8
			 succeeding 1-year periods and inserting 9 succeeding 1-year
			 periods; and
							(ii)in subclause
			 (III)(bb), by striking and for the succeeding 3-year period and
			 inserting and for the succeeding 4-year period; and
							(B)in clause (v)(II),
			 by striking 7 succeeding 1-year periods and inserting 8
			 succeeding 1-year periods; and
						(2)in subparagraph (E)(ii)(II), by striking
			 February 12, 2011 and inserting June 30,
			 2012.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 February 12, 2011.
				IIIOffsets
			301.Customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
				(1)in subparagraph
			 (A), by striking January 7, 2020 and inserting September
			 30, 2020; and
				(2)in subparagraph
			 (B)(i), by striking January 14, 2020 and inserting
			 November 30, 2020.
				302.Time for payment of
			 corporate estimated taxesThe
			 percentage under paragraph (2) of section 561 of the Hiring Incentives to
			 Restore Employment Act in effect on the date of the enactment of this Act is
			 increased by 4.5 percentage points.
			IVBudgetary
			 effects
			401.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
